Exhibit 10.2.19

TRANSITION AGREEMENT AND GENERAL RELEASE

This Transition Agreement and General Release (the “Agreement”), dated as of
May 1, 2018 (the “Effective Date), is entered into by and between Gogo LLC (the
“Company”), Gogo Inc. (“Parent”) and Anand K. Chari (the “Employee,” and
together with the Company and Parent, each, individually, a “Party,” and
collectively, the “Parties”).

WHEREAS, the Employee is currently employed by the Company as its Executive Vice
President and Chief Technology Officer pursuant to the Employment Agreement,
dated July 12, 2006, to which the Employee and the Company are parties (as
amended to date, the “Employment Agreement”);

WHEREAS, the Company and the Employee have agreed that the Employee will
separate from employment with the Company and enter into a consulting agreement
with the Company (the “Consulting Agreement”), both effective as of May 1, 2018
(“the Transition Date”); and

WHEREAS, the Employee and the Company desire to enter into an agreement
regarding the Employee’s separation from employment with the Company and a
release of claims.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and the Employee agree as
follows:

1. Subject to the terms and conditions of this Agreement, in consideration of
the Employee’s promises herein, and provided that the Employee does not revoke
his execution of this Agreement pursuant to Paragraph 17 below, the Employee’s
employment with the Company will terminate at the close of business on the
Transition Date. The Employee hereby resigns, effective as of the Transition
Date, from employment with the Company and its subsidiaries and affiliates in
all respects, including without limitation from each officer, executive or
director position held with Parent, the Company and their subsidiaries and
affiliates.

2. The Company and the Employee understand and agree as follows:

 

  A.

The Company shall pay the Employee $32,877, less tax withholding to the extent
required by law, which represents an amount equal to thirty (30) days of the
Employee’s current base salary as pay in lieu of notice of termination.

 

  B.

The Company shall pay Employee his salary through the Transition Date and will
reimburse him for any business expenses incurred through the Transition Date in
accordance with the Company’s policies.

 

  C.

The payments in Subparagraphs 2(A) and 2(B) are not conditioned on the execution
of this Agreement.



--------------------------------------------------------------------------------

3. In consideration of entry by the undersigned into this Agreement, and subject
to Subparagraph (E) of this Paragraph 3, the Employee shall be entitled to the
following severance payments and benefits:

 

  A.

The Company shall pay the Employee the total gross amount of $400,000, less tax
withholding to the extent required by law, which represents an amount equal to
twelve (12) months of the Employee’s current base pay. The Company will pay the
Employee this amount less required withholdings in a lump sum on the first
practicable payroll date following the expiration of the Revocation Period (as
defined in Paragraph 17).

 

  B.

The Employee holds the unvested equity awards under the Aircell Holdings Inc.
Stock Incentive Plan, the Gogo Inc. 2013 Omnibus Incentive Plan or the Gogo Inc.
2016 Omnibus Incentive Plan (each a “Plan” and collectively the “Plans”) or any
Stock Option Agreement, Restricted Stock Agreement, Restricted Stock Unit
Agreement, Performance RSU Agreement or Performance Option Agreement between the
Company and Employee (collectively, the “Equity Agreements”) set forth on
Exhibit A attached hereto. Notwithstanding anything to the contrary contained in
the Plans or the Equity Agreements, (i) any unvested equity awards will continue
to vest on the schedule set forth in the applicable Equity Agreements, and, as
set forth on Exhibit A hereto, until the date on which the Consulting Agreement
expires or is earlier terminated (the “Consulting Agreement Termination Date”),
(ii) any vested options, including any options that vest pursuant to clause
(i) of this Subparagraph 3(B), will remain exercisable through the end of the
earlier of (x) 90 days following the Consulting Agreement Termination Date and
(y) the tenth anniversary of the applicable grant date of the options, (iii) any
equity awards that remain unvested on the Consulting Agreement Termination Date
shall be forfeited, cancelled and terminated, without any liability or
obligation on the part of the Parent in respect thereof, as of the Consulting
Agreement Termination Date, and (iv) any vested options that remain unexercised
at the end of the exercise period described in clause (ii) of this Subparagraph
3(B) shall be forfeited, cancelled and terminated, without any liability or
obligation on the part of the Parent in respect thereof, as of the end of such
exercise period.

 

  C.

Should Employee timely elect to continue coverage pursuant to COBRA, the Company
will reimburse Employee, for the thirteen (13) month period beginning on the
Transition Date, for COBRA premiums due to maintain health insurance coverage
that is substantially equivalent to that which he received immediately prior to
the Transition Date.

 

  D.

The Company shall make a one-time payment to Employee in the amount of $15,000,
less tax withholding payments to the extent required by law, on the first
practicable payroll date following the expiration of the Revocation Period (as
defined in Paragraph 17).

 

2



--------------------------------------------------------------------------------

  E.

The Company’s obligation to provide the Employee with the severance benefits
described in Subparagraphs 3(A), (B), (C) and (D) of this Agreement is
conditioned on (a) the Employee’s execution, on or after the Transition Date, of
this Agreement, and (b) the failure of the Employee to revoke his execution of
this Agreement within the Revocation Period. If the Employee does not comply
with either of these conditions (either by failing to execute this Agreement on
or after the Transition Date or by revoking his execution of this Agreement
within the Revocation Period), neither the Company nor Parent shall have any
obligation to provide the Employee with any of the severance benefits described
in Subparagraphs (A), (B), (C) and (D) of this Paragraph. The Employee
acknowledges and agrees that the Employee would not be entitled to the benefits
described in Subparagraphs (A), (B), (C) and (D) of this Paragraph, if the
Employee had not agreed to and fully complied with the foregoing terms and
conditions set forth in this Subparagraph (E). In addition, the Company’s
obligation to provide the Employee with the severance benefits described in
Subparagraph 3(B) is conditioned on the Employee’s continued compliance in all
material respects with his post-termination obligations under this Agreement
(including but not limited to the obligations pursuant to Sections 4 and 5 of
the Employment Agreement). If the Employee does not comply in all material
respects with such post-termination obligations, the Parent shall have no
obligation to provide the Employee with any of the severance benefits described
in Subparagraph (B). The Employee further acknowledges and agrees that the
Employee would not be entitled to the benefits described in Subparagraph (B) of
this paragraph, if the Employee had not agreed to and fully complied with all of
the terms and conditions set forth in this Subparagraph 3(E).

4. The Employee understands that the benefits set forth in Paragraphs 2 and 3 of
this Agreement are all the Employee is entitled to receive from the Company
except for the Plans and any Equity Agreements, in each case to the extent
vested as of the date on which Employee’s employment by the Company terminates
except as otherwise provided in this Agreement. Employee will receive no further
wage, commission, bonus or other payments from the Company. Except as set forth
in this Agreement or as otherwise required by applicable law, the Employee’s
participation in and rights under any Plan will be governed by the terms and
conditions of such Plan, which may be amended, modified, suspended or terminated
by the Company at any time for any or no reason to the extent permitted by law;
provided that the Company will not amend, modify, suspend, or terminate any Plan
in a way that adversely affects in a manner differently than the rights of other
Plan participants Employee’s rights under the Plans or Equity Agreements as of
the Transition Date or Employee’s rights under this Agreement. The Employment
Agreement and the Change of Control Agreement, dated March 6, 2013, between
Parent and the Employee, will terminate on the Transition Date except for those
obligations in the Employment Agreement that survive termination as enumerated
in Section 9(c) of the Employment Agreement.

 

3



--------------------------------------------------------------------------------

5. Within five business days following the Transition Date, (i) except as
provided in the Consulting Agreement, the Employee will return to the Company
all Company equipment, all tangible documents and materials containing,
reflecting, incorporating or based on Confidential Information (as defined in
the Consulting Agreement) and any other Company property in the Employee’s
possession and (ii) satisfy all outstanding debts to the Company and pay off all
personal charges owed on any and all corporate credit cards which he is
personally obligated to pay. Notwithstanding the foregoing, Employee may retain
the Company phone and Company laptop (provided that Employee submits such phone
and laptop to the Company for removal of certain Company data), and shall to
transition service for each device into Employee’s own account within 30 days
following the Effective Date.

6. The term “Gogo Released Parties” as used in this Agreement includes (i) the
Company, its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities (whether or not they are
wholly owned); (ii) the past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, members, associates, employees, and attorneys of each entity
listed in clause (i) of this paragraph; and (iii) the predecessors, successors,
and assigns of each entity listed in clauses (i) and (ii) of this paragraph. The
term “Future Gogo Released Parties” as used in this agreement means any Gogo
Released Party other than (x) the Company, its past or present parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities
(whether or not they are wholly owned); (y) the past and present owners,
trustees, fiduciaries, administrators, shareholders, directors, officers,
partners, agents, representatives, members, associates, employees, and attorneys
of each entity listed in clause (x) of this paragraph; and (z) the predecessors,
successors, and assigns of each such entity. The term “Current Gogo Released
Parties” means the Gogo Released Parties other than the Future Gogo Released
Parties.

7. The term “Chari Released Parties” as used in this Agreement includes Employee
and his heirs, executors, administrators, representatives, assigns, attorneys,
agents, and insurers, and all persons acting by, through, under, or in concert
with Employee.

8. Employee, and anyone claiming through the Employee or on the Employee’s
behalf, hereby releases the Company and the other Gogo Released Parties with
respect to any and all claims, whether currently known or unknown, that the
Employee now has, has ever had, or may ever have against the Company and/or any
of the other Gogo Released Parties arising from or related to any act or
omission occurring prior to or on the date on which the Employee signs this
Agreement, excepting those claims that cannot by law be waived. Without limiting
the foregoing, the claims released by the Employee hereunder include, but are
not limited to:

A. all claims for or related in any way to the Employee’s employment or other
service, compensation, other terms and conditions of employment or service, or
termination from employment or service with the Company and Parent hereunder,
including without limitation all claims for salary, bonus, severance pay, or any
other compensation or benefit;

B. all claims that were or could have been asserted by the Employee or on the
Employee’s behalf: (i) in any federal, state, or local court, commission, or
agency; (ii) under any common law theory; or (iii) under any employment,
contract, tort, federal, state, or local law, regulation, ordinance,
constitutional provision, or executive order; and

C. all claims that were or could have been asserted by the Employee or on the
Employee’s behalf arising under any of the following laws, as amended from time
to time: the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of

 

4



--------------------------------------------------------------------------------

1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Chicago Human Rights Ordinance, the Cook County
Human Rights Ordinance, the Illinois Human Rights Act, as amended, the Illinois
Constitution, any state labor code, any equivalent local laws, statutes and
ordinances and any existing employment agreement or potential entitlement under
any Company program or plan.

The release set forth in this Paragraph does not apply to and does not release
the Employee’s entitlement to receive any benefits earned under any Plan or any
award granted thereunder in accordance with the terms and conditions of the
applicable Equity Agreement or any right to indemnification to which he is
entitled as a current or former director or officer of the Company, Parent or
any of their respective subsidiaries, including without limitation any right to
indemnification under the Company’s or Parent’s organizational documents or the
Officer Indemnification Agreement. In addition, the release set forth in this
Paragraph does not apply to and does not release any existing claim against any
Future Gogo Released Party that is not and would not be a claim against any
Current Gogo Released Party. Further, in the event that a Gogo Released Party
who is a natural person brings a claim against the Employee (other than as a
counterclaim in defense of a claim first brought by the Employee), the release
set forth in this Paragraph shall not be deemed to preclude any counterclaim
brought in against such natural person Gogo Released Party.

9. The Company and Parent hereby release the Employee and the Chari Released
Parties from any and all claims (including claims on the Company or Parent’s
behalf), whether currently known or unknown, that the Company and/or Parent now
has or has ever had against the Employee and/or the Chari Released Parties
arising from or related to any act or omission occurring prior to or on the date
on which the Company and/or Parent signs this Agreement through its authorized
agent, except those claims that cannot by law be waived. Without limiting the
foregoing, the claims released by the Company and Parent hereunder include, but
are not limited to:

A. all claims for or related in any way to the Employee’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company hereunder, including without limitation all claims
for salary, bonus, severance pay, or any other compensation or benefit, and any
act or omission by Employee during Employee’s employment with the Company; and

B. all claims that were or could have been asserted by the Company or on the
Company’s behalf: (i) in any federal, state, or local court, commission, or
agency; (ii) under any common law theory; or (iii) under any employment,
contract, tort, federal, state, or local law, regulation, ordinance,
constitutional provision, or executive order.

10. The Parties represent and warrant, respectively, that (A) the they have not
filed or initiated any legal or other proceedings against any other Party and
that the Employee has not filed or initiated any legal or other proceedings
against any of the Gogo Released Parties; (B) no such proceedings have been
initiated on behalf of a Party against any other Party (or any of the Gogo
Released Parties or the Chari Released Parties); (C) the Party is the sole owner
of the claims that are released in Paragraphs 8 or 9 above, as applicable;
(D) none of these claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity; and
(E) the Party has the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Agreement.

 

5



--------------------------------------------------------------------------------

11. Except as provided in this Agreement, the Employee acknowledges and agrees
that the Employee is not entitled to and will not receive any payments,
benefits, or recovery of any kind from the Company or other Gogo Released
Parties, including any bonus or severance payments. In the event of any further
proceedings whatsoever based upon any matter released herein, the Company and
each of the other Gogo Released Parties shall have no further monetary or other
obligation of any kind to the Employee, including without limitation any
obligation for any costs, expenses and attorneys’ fees incurred by or on behalf
of the Employee.

12. The Employee acknowledges and agrees that, following the Transition Date,
the Employee will continue to be bound by and obligated to comply with the
obligations contained in the Employee Proprietary Information and Inventions
Agreement previously entered into between the Employee and the Company and the
obligations pursuant to Sections 4 and 5 of the Employment Agreement, which
survive the termination of the Employee’s employment.

13. The Employee acknowledges and agrees that the Employee has no present or
future right to employment with the Company or any of the other Gogo Released
Parties.

14. The Employee confirms that he will not communicate regarding his termination
of employment or other service verbally or otherwise with any current or former
employee or other person in a manner that is inconsistent with the Company’s
public disclosures regarding his termination (provided that such disclosure is
consistent with this Paragraph or required by applicable law) or as authorized
by the Company. Without limiting the foregoing, the Employee agrees to refrain
from all conduct, verbal or otherwise, that disparages or damages or could
disparage or damage the reputation, goodwill, or standing in the community of
the Company or any of the other Gogo Released Parties. The Company agrees to
refrain from all conduct, verbal or otherwise, that disparages or damages or
could disparage or damage the reputation or standing in the community of the
Employee or the Chari Released Parties.

15. Except as stated in this Paragraph, the Parties agree that this Agreement
and Exhibit A, and the contents thereof, are confidential, and that no Party may
disclose any contents of this Agreement or Exhibit A to any person, including
legal counsel for such person(s), corporation, association, or other entity,
except that the Parties may disclose the Agreement and Exhibit A (or the terms
and provisions thereof) to: (i) their attorneys; (ii) in the case of the Company
and Parent, their employees; (iii) their accountants and tax consultants;
(iv) other representatives or entities as required and compelled by law or
lawful court order; (v) in the case of the Employee, his spouse, if applicable;
and (vi) upon the advance written consent of either Party; provided, in each
case, any such disclosure shall be conditioned upon the strict confidentiality
and nondisclosure of this Agreement and its contents consistent with the terms
hereof. Notwithstanding the foregoing, the Parties acknowledge and agree that
Parent may disclose this Agreement and Exhibit A and the contents thereof as
Parent determines to be necessary or appropriate to comply with its disclosure
obligations under applicable law, and the confidentiality provisions of the
Paragraph shall not apply to the Parties to the extent of such public
disclosure. Additionally, the Parties agree that this Agreement may be used as
evidence in a possible lawsuit in which either the Employee or the Company
alleges the other party has breached this Agreement.

16. Nothing in this Agreement is intended to or shall be construed as an
admission by the Company that the Company or any of the other Gogo Released
Parties have violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to the Employee or otherwise. The Company and the other Gogo Released Parties
expressly deny any such illegal or wrongful conduct.

 

6



--------------------------------------------------------------------------------

17. THE EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: A. THE EMPLOYEE HAS
READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS AGREEMENT; B. THE EMPLOYEE
RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE
EMPLOYEE ALREADY IS ENTITLED; C. THE EMPLOYEE HEREBY IS AND HAS BEEN ADVISED TO
HAVE THE EMPLOYEE’S ATTORNEY REVIEW THIS AGREEMENT BEFORE SIGNING IT; D. THE
EMPLOYEE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT AND TO RETURN A SIGNED COPY TO THE COMPANY; AND E. WITHIN SEVEN
(7) DAYS FROM THE DATE ON WHICH THE EMPLOYEE RETURNS A SIGNED COPY OF THIS
AGREEMENT TO THE COMPANY (THE “REVOCATION PERIOD”), THE EMPLOYEE MAY, AT THE
EMPLOYEE’S SOLE OPTION, REVOKE HIS/HER ACCEPTANCE OF THE AGREEMENT BY GIVING
WRITTEN NOTICE OF SUCH REVOCATION TO KAREN JACKSON, SENIOR VICE PRESIDENT HUMAN
RESOURCES. THE AGREEMENT WILL NOT BECOME BINDING AND EFFECTIVE ON EITHER THE
COMPANY OR THE EMPLOYEE UNTIL THIS REVOCATION PERIOD HAS EXPIRED WITHOUT ANY
SUCH REVOCATION.

18. In the event of any inconsistency between this Agreement and the Employment
Agreement, this Agreement shall control. This Agreement may be modified only in
writing, and any party’s failure to enforce this Agreement in the event of one
or more events that violate this Agreement shall not constitute a waiver of any
right to enforce this Agreement against subsequent violations.

19. This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of Illinois. Any dispute or conflict arising out of
or relating to this Agreement, except for an action brought by the Company to
enforce the obligations described in Paragraph 12 of this Agreement, must be
brought in a court that has jurisdiction over matters in Cook County, Illinois.
Furthermore, the Employee agrees such court shall have personal jurisdiction
over him and further agrees to waive any rights he may have to challenge the
court’s personal jurisdiction over him/her.

20. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

21. Should any Party prevail in an action to enforce any provision arising out
of this Agreement, and successfully establishes a breach of this Agreement or
prevails in defense of any such action, such Party shall, in addition to any
other relief to which it is entitled, be awarded its reasonable costs and
attorneys’ fees incurred in any such action.

22. For a period of six (6) months following the Transition Date, in order to
continue facilitating the transition of his responsibilities, Employee will use
reasonable efforts to make himself available by telephone or, if necessary, in
person to respond to Company requests for information.

 

7



--------------------------------------------------------------------------------

23. Section 19 of the Employment Agreement is hereby incorporated by reference
herein. Executive recognizes that he is a “specified employee,” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Accordingly, notwithstanding any other provision in this Agreement, to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six month anniversary of the separation from service
or (b) the date of Executive’s death.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

/s/ Anand K. Chari

Anand K. Chari GOGO LLC

/s/ Marguerite M. Elias

By:   Marguerite M. Elias Title:   Executive Vice President, General Counsel and
  Secretary GOGO INC.

/s/ Marguerite M. Elias

By:   Marguerite M. Elias Title:   Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

 

Type

   Grant
Date      Total
Unvested      Exercisable/
Releasable      “Anniversary
Date”  

NQ

     06/02/2010        0        10,815        June 02  

NQ

     12/14/2011        0        72,100        December 14  

NQ

     06/05/2013        0        82,400        June 05  

NQ

     05/28/2014        25,000        75,000        May 28  

NQ

     05/26/2015        32,300        32,300        May 26  

NQ

     06/24/2016        63,000        21,000        May 26  

NQ

     03/14/2017        43,755        14,585        March 14  

NQ

     02/17/2018        37,000        0        February 17  

PNQ

     06/24/2016        8,942        0        May 26  

PNQ

     06/24/2016        17,358        0        May 26  

PNQ

     03/14/2017        29,840        0        March 14  

PNQ

     02/17/2018        37,000        0        February 17  

PSU

     06/24/2016        1,122        0        May 26  

PSU

     06/24/2016        2,178        0        May 26  

PSU

     03/14/2017        3,840        0        March 14  

PSU

     02/17/2018        5,500        0        February 17  

RSA

     05/28/2014        3,500        0        May 28  

RSA

     05/26/2015        4,100        0        May 26  

RSA

     06/24/2016        8,025        0        May 26  

RSA

     03/14/2017        7,500        0        March 14  

RSU

     02/17/2018        5,500        0        February 17        

 

 

    

 

 

             335,460        308,200           

 

 

    

 

 

          TOTALS        335,460        308,200     